                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR, et al.,

             Plaintiffs,

v.                                                        No. CV 19-753 JAP/CG

CITY OF FARMINGTON,

             Defendant.

                    ORDER ADOPTING JOINT STATUS REPORT
                      AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER came before the Court on a Rule 16 initial scheduling conference

and following a review of the parties’ Joint Status Report and Provisional Discovery Plan,

(Doc. 24), filed October 16, 2019. The Court adopts the Joint Status Report and

Provisional Discovery Plan as modified by the dates designated in the Court’s Scheduling

Order, (Doc. 28).



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
